internal_revenue_service department of the treasury uniform issue list washi ashington dc person to contact telephone number refer reply to op e ep t date apr attention legend company a company b program c administration d plan x dear this is in response to a request for a ruling submitted by your authorized representative dated date conceming the ability of plan x to make or commence distributions to former participants the request was supplemented by letters dated date date date and date company a established plan x effective date plan x is qualified under sec_401 and sec_401 of the intemal revenue code company a maintains plan x for the benefit of its employees and employees of its subsidiaries company a is an insurance and financial services holding_company that operates various business through its operating subsidiaries one of company a's subsidiaries company b performed claim processing services for program c company b served as fiscal intermediary and carrier between administration d program c's financing arm and health care providers such as hospitals nursing homes home health agencies and physicians under contracts with administration d administration d contract company b had a business unit of approximately big_number employees the program c employees who provided services pursuant of i page to this administration d contract company b was one of several unrelated contractors providing services for administration d under program c in july company a publicly announced its decision not to renew its contract with administration d and to exit from the program c business_company a’s administration d contract contained a provision which stated as follows if this contract is terminated or non-renewed company a agrees to use its best efforts to accomplish an orderly transition of its responsibilities and transfer its program c operations to a successor contractor as part of the operations transition company a made program c employees available for job interviews with the successor contractors n many locations across the country the successor contractors hired program c employees to continue administering program c business on behalf of administration d approximately of the program c employees received offers of continued employment with successor contractors there was no liquidation merger transfer of corporate assets or other similar corporate transaction associated with the discharge of program c employees the successor employers were under no obligation to company a or administration d to hire program c employees company a and company b have no ownership_interest in any of the successor employers that have hired program c employees nor were any program c employees who were discharged from company a hired by successor employers providing services to company a based on the foregoing you request a ruling that distributions from plan x may be made to program c employees who are now employed by a successor contractor on the grounds that a separation_from_service has occurred within the meaning of code sec_401 sec_401 of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 further provides that one of these distributable events is separation_from_service revrul_79_336 1979_2_cb_187 provides that an employee will be considered separated from service within the meaning of sec_402 of the code only upon the employee's death retirement resignation or discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer ie the same desk rule revrul_80_129 1980_1_cb_86 extended this rationale to situations where an employee of a partnership or corporation the business of which is terminated continues on the same job for a successor employer formed to continue the business in this case the issue is whether the same desk rule should be applied to the employees of company b who are discharged by company a and employed by successor companies the successor employers were not obligated to company a or administration d to hire the respective program c employees there is no liquidation merger transfer of corporate assets or other similar corporate transaction associated with the discharge of these employees the successor employers are not related to company a or company b in addition company b of fe page employees represented no more than a portion of employees providing services for administration d under program c thus the same desk rule should not be applied here accordingly based on the facts presented we conclude with respect to your ruling_request that company 8's former employees who worked for administration d and who were employed by successor employers will be considered to be made on account of the employees’ separation_from_service within the meaning of code sec_401 i the above ruling is based on the assumption that plan x will be otherwise qualified under sec_401 and sec_401 of the code and the related trust will be tax exempt under section a at the time that the above transaction takes place a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours ‘au if ab rances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose copy of letter to your authorized representative cc of 1d
